          Case 3:20-cv-00265-JFS Document 17 Filed 03/26/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

MAGDALENA DIAZ,

              Plaintiff,                  CIVIL ACTION NO. 3:20-cv-00265

              v.                          (SAPORITO, M.J.)

ANDREW SAUL,

              Defendant.

                                    ORDER

      AND NOW, this 26th day of March, 2021, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.


                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge
Dated: March 26, 2021
